

	

		II

		109th CONGRESS

		1st Session

		S. 266

		IN THE SENATE OF THE UNITED STATES

		

			February 2, 2005

			Mr. Lautenberg (for

			 himself, Mr. Kennedy,

			 Mr. Durbin, Mr.

			 Corzine, Mrs. Clinton,

			 Mr. Dorgan, Mrs. Murray, Mr.

			 Johnson, Mr. Reed,

			 Mr. Lieberman, and

			 Mr. Leahy) introduced the following bill;

			 which was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To stop taxpayer funded Government

		  propaganda.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Stop Government Propaganda

			 Act.

		2.FindingsCongress makes the following

			 findings:

			(1)Since 1951, the

			 following prohibition on the use of appropriated funds for propaganda purposes

			 has been enacted annually: No part of any appropriation contained in

			 this or any other Act shall be used for publicity or propaganda purposes within

			 the United States not heretofore authorized by Congress..

			(2)On May 19, 2004,

			 the Government Accountability Office (GAO) ruled that the Department of Health

			 and Human Services violated the publicity and propaganda prohibitions by

			 creating fake television new stories for distribution to broadcast stations

			 across the country.

			(3)On January 4,

			 2005, the GAO ruled that the Office of National drug Control Policy violated

			 the publicity and propaganda prohibitions by distributing fake television news

			 stories to broadcast stations from 2002 to 2004.

			(4)In 2003, the

			 Department of Education violated publicity and propaganda prohibitions by using

			 of taxpayer funds to create fake television news stories promoting the

			 No Child Left Behind program violated the propaganda

			 prohibition.

			(5)An analysis of

			 individual journalists, paid for by the Department of Education in 2003, which

			 ranked reporters on how positive their articles portrayed the Administration

			 and the Republican Party, constituted a gross violation of the law prohibiting

			 propaganda and the use of taxpayer funds for partisan purposes.

			(6)The payment of

			 taxpayer funds to journalist Armstrong Williams in 2003 to promote

			 Administration education policies violated the ban on covert propaganda.

			(7)The payment of

			 taxpayer funds to journalist Maggie Gallagher in 2002 to promote Administration

			 welfare and family policies violated the ban on covert propaganda.

			(8)Payment for and

			 construction of 8 little red schoolhouse facades at the entranceways to the

			 Department of Education headquarters in Washington, DC to boost the image of

			 the No Child Left Behind program was an inappropriate use of

			 taxpayer dollars.

			(9)Messages inserted

			 into Social Security Administration materials in 2004 and 2005 intended to

			 further grassroots lobbying efforts in favor of President Bush’s Social

			 Security privatization plan is an inappropriate use of taxpayer funds.

			(10)The Department

			 of Health and Human Services ignored the Government Accountability Office’s

			 legal decision of May 19, 2004, and failed to follow the GAO’s directive to

			 report its Anti-Deficiency Act violation to Congress and the President, as

			 provided by section 1351 of title 31, United States Code.

			(11)Despite numerous

			 violations of the propaganda law, the Department of Justice has not acted to

			 enforce the law or follow the requirements of the Anti-Deficiency Act.

			(12)In order to

			 protect taxpayer funds, stronger measures must be enacted into law to require

			 actual enforcement of the ban on the use of taxpayer funds for propaganda

			 purposes.

			3.DefinitionIn this Act, the term publicity

			 or propaganda includes—

			(1)a news release or

			 other publication that does not clearly identify the Government agency directly

			 or indirectly (through a contractor) financially responsible for the

			 message;

			(2)any audio or

			 visual presentation that does not continuously and clearly identify the

			 Government agency directly or indirectly financially responsible for the

			 message;

			(3)an Internet

			 message that does not continuously and clearly identify the Government agency

			 directly or indirectly financially responsible for the message;

			(4)any attempt to

			 manipulate the news media by payment to any journalist, reporter, columnist,

			 commentator, editor, or news organization;

			(5)any message

			 designed to aid a political party or candidate;

			(6)any message with

			 the purpose of self-aggrandizement or puffery of the Administration, agency,

			 Executive branch programs or policies, or pending congressional

			 legislation;

			(7)a message of a

			 nature tending to emphasize the importance of the agency or its

			 activities;

			(8)a message that is

			 so misleading or inaccurate that it constitutes propaganda; and

			(9)the preparation,

			 distribution, or use of any kit, pamphlet, booklet, publication, radio,

			 television, or video presentation designed to support or defeat legislation

			 pending before Congress or any State legislature, except in presentation to

			 Congress or any State legislature itself.

			4.Prohibition on

			 publicity or propaganda and enforcement

			(a)In

			 generalThe senior official of an Executive branch agency who

			 authorizes or directs funds appropriated to such Executive branch agency for

			 publicity or propaganda purposes within the United States, unless authorized by

			 law, is liable to the United States Government for a civil penalty of not less

			 than $5,000 and not more than $10,000, plus 3 times the amount of funds

			 appropriated.

			(b)Responsibilities

			 of the attorney generalThe Attorney General diligently shall

			 investigate a violation of subsection (a). If the Attorney General finds that a

			 person has violated or is violating subsection (a), the Attorney General may

			 bring a civil action under this section against the person.

			(c)Actions by

			 private persons

				(1)In

			 generalA person may bring a civil action for a violation of

			 subsection (a) for the person and for the United States Government. The action

			 shall be brought in the name of the Government. The action may be dismissed

			 only if the court and the Attorney General give written consent to the

			 dismissal and their reasons for consenting.

				(2)NoticeA

			 copy of the complaint and written disclosure of substantially all material

			 evidence and information the person possesses shall be served on the Government

			 pursuant to Rule 4(d)(4) of the Federal Rules of Civil Procedure. The complaint

			 shall be filed in camera, shall remain under seal for at least 60 days, and

			 shall not be served on the defendant until the court so orders. The Government

			 may elect to intervene and proceed with the action within 60 days after it

			 receives both the complaint and the material evidence and information.

				(3)Delay of

			 noticeThe Government may, for good cause shown, move the court

			 for extensions of the time during which the complaint remains under seal under

			 paragraph (2). Any such motions may be supported by affidavits or other

			 submissions in camera. The defendant shall not be required to respond to any

			 complaint filed under this section until 20 days after the complaint is

			 unsealed and served upon the defendant pursuant to Rule 4 of the Federal Rules

			 of Civil Procedure.

				(4)Government

			 actionBefore the expiration of the 60-day period or any

			 extensions obtained under paragraph (3), the Government shall—

					(A)proceed with the

			 action, in which case the action shall be conducted by the Government;

			 or

					(B)notify the court

			 that it declines to take over the action, in which case the person bringing the

			 action shall have the right to conduct the action.

					(5)Limited

			 interventionWhen a person brings an action under this

			 subsection, no person other than the Government may intervene or bring a

			 related action based on the facts underlying the pending action.

				(d)Rights of the

			 parties

				(1)Government

			 actionIf the Government proceeds with the action, it shall have

			 the primary responsibility for prosecuting the action, and shall not be bound

			 by an act of the person bringing the action. Such person shall have the right

			 to continue as a party to the action, subject to the limitations set forth in

			 paragraph (2).

				(2)Limitations

					(A)DismissalThe

			 Government may dismiss the action notwithstanding the objections of the person

			 initiating the action if the person has been notified by the Government of the

			 filing of the motion and the court has provided the person with an opportunity

			 for a hearing on the motion.

					(B)SettlementThe

			 Government may settle the action with the defendant notwithstanding the

			 objections of the person initiating the action if the court determines, after a

			 hearing, that the proposed settlement is fair, adequate, and reasonable under

			 all the circumstances. Upon a showing of good cause, such hearing may be held

			 in camera.

					(C)ProceedingsUpon

			 a showing by the Government that unrestricted participation during the course

			 of the litigation by the person initiating the action would interfere with or

			 unduly delay the Government’s prosecution of the case, or would be repetitious,

			 irrelevant, or for purposes of harassment, the court may, in its discretion,

			 impose limitations on the person’s participation, such as—

						(i)limiting the

			 number of witnesses the person may call;

						(ii)limiting the

			 length of the testimony of such witnesses;

						(iii)limiting the

			 person’s cross-examination of witnesses; or

						(iv)otherwise

			 limiting the participation by the person in the litigation.

						(D)Limit

			 participationUpon a showing by the defendant that unrestricted

			 participation during the course of the litigation by the person initiating the

			 action would be for purposes of harassment or would cause the defendant undue

			 burden or unnecessary expense, the court may limit the participation by the

			 person in the litigation.

					(3)Action by

			 personIf the Government elects not to proceed with the action,

			 the person who initiated the action shall have the right to conduct the action.

			 If the Government so requests, it shall be served with copies of all pleadings

			 filed in the action and shall be supplied with copies of all deposition

			 transcripts (at the Government’s expense). When a person proceeds with the

			 action, the court, without limiting the status and rights of the person

			 initiating the action, may nevertheless permit the Government to intervene at a

			 later date upon a showing of good cause.

				(4)InterferenceWhether

			 or not the Government proceeds with the action, upon a showing by the

			 Government that certain actions of discovery by the person initiating the

			 action would interfere with the Government’s investigation or prosecution of a

			 criminal or civil matter arising out of the same facts, the court may stay such

			 discovery for a period of not more than 60 days. Such a showing shall be

			 conducted in camera. The court may extend the 60-day period upon a further

			 showing in camera that the Government has pursued the criminal or civil

			 investigation or proceedings with reasonable diligence and any proposed

			 discovery in the civil action will interfere with the ongoing criminal or civil

			 investigation or proceedings.

				(5)Government

			 actionNotwithstanding subsection (b), the Government may elect

			 to pursue its claim through any alternate remedy available to the Government,

			 including any administrative proceeding to determine a civil money penalty. If

			 any such alternate remedy is pursued in another proceeding, the person

			 initiating the action shall have the same rights in such proceeding as such

			 person would have had if the action had continued under this section. Any

			 finding of fact or conclusion of law made in such other proceeding that has

			 become final shall be conclusive on all parties to an action under this

			 section. For purposes of the preceding sentence, a finding or conclusion is

			 final if it has been finally determined on appeal to the appropriate court of

			 the United States, if all time for filing such an appeal with respect to the

			 finding or conclusion has expired, or if the finding or conclusion is not

			 subject to judicial review.

				(e)Award to

			 private plaintiff

				(1)Government

			 actionIf the Government proceeds with an action brought by a

			 person under subsection (c), such person shall, subject to the second sentence

			 of this paragraph, receive at least 15 percent but not more than 25 percent of

			 the proceeds of the action or settlement of the claim, depending upon the

			 extent to which the person substantially contributed to the prosecution of the

			 action.

				(2)No government

			 actionIf the Government does not proceed with an action under

			 this section, the person bringing the action or settling the claim shall

			 receive an amount which the court decides is reasonable for collecting the

			 civil penalty and damages. The amount shall be not less than 25 percent and not

			 more than 30 percent of the proceeds of the action or settlement and shall be

			 paid out of such proceeds. Such person shall also receive an amount for

			 reasonable expenses which the court finds to have been necessarily incurred,

			 plus reasonable attorneys’ fees and costs. All such expenses, fees, and costs

			 shall be awarded against the defendant.

				(3)Frivolous

			 claimIf the Government does not proceed with the action and the

			 person bringing the action conducts the action, the court may award to the

			 defendant its reasonable attorneys’ fees and expenses if the defendant prevails

			 in the action and the court finds that the claim of the person bringing the

			 action was clearly frivolous, clearly vexatious, or brought primarily for

			 purposes of harassment.

				(f)Government not

			 liable for certain expensesThe Government is not liable for

			 expenses which a person incurs in bringing an action under this section.

			(g)Fees and

			 expenses to prevailing defendantIn civil actions brought under

			 this section by the United States, the provisions of section 2412(d) of title

			 28 shall apply.

			(h)Whistleblower

			 protection

				(1)In

			 generalAny employee who is discharged, demoted, suspended,

			 threatened, harassed, or in any other manner discriminated against in the terms

			 and conditions of employment by his or her employer because of lawful acts done

			 by the employee on behalf of the employee or others in furtherance of an action

			 under this section, including investigation for, initiation of, testimony for,

			 or assistance in an action filed or to be filed under this section, shall be

			 entitled to all relief necessary to make the employee whole.

				(2)ReliefRelief

			 under this subsection shall include reinstatement with the same seniority

			 status such employee would have had but for the discrimination, 2 times the

			 amount of back pay, interest on the back pay, and compensation for any special

			 damages sustained as a result of the discrimination, including litigation costs

			 and reasonable attorneys’ fees. An employee may bring an action in the

			 appropriate district court of the United States for the relief provided in this

			 subsection.

				5.Judicial

			 noticeThe courts of the

			 United States shall take cognizance and notice of any legal decision of the

			 Government Accountability Office interpreting the application of this

			 Act.

		6.Point of

			 order

			(a)In

			 general

				(1)Reduction of

			 salaryIt shall not be in order in the House of Representatives

			 or the Senate to consider a bill, amendment, or resolution providing an

			 appropriation for an agency that the Government Accountability Office has found

			 in violation of this Act unless the appropriations for salary and expenses for

			 the head of the relevant agency contains a provision reducing the salary of the

			 head by an amount equal to the illegal expenditure identified by the Government

			 Accountability Office. If the illegal expenditure exceeds the annual salary of

			 the agency head, then the point of order shall continue until the remaining

			 amount is subtracted from the salary of the agency head.

				(2)ComplianceParagraph

			 (1) shall not apply if the agency is complying with the decision of the

			 Government Accountability Office.

				(b)Supermajority

			 waiver and appealThis

			 section may be waived or suspended in the Senate only by an affirmative vote of

			 3/5 of the Members, duly chosen and sworn. An affirmative

			 vote of 3/5 of the Members of the Senate, duly chosen and

			 sworn, shall be required in the Senate to sustain an appeal of the ruling of

			 the Chair on a point of order raised under this section.

			

